Per Curiam.
AA'e agree with the views expressed "by Mr. Justice Ahrorliees for the Supreme Court. It may be well to acid that we have considered the argument of appellant that “the fact that the time of delivery was left blank did not make the contract incomplete, because the law completed it.” The reference is to section 43 of the Sale of Goods act (Comp. Stat., p. 4657), hut that provision is applicable only to cases where no time for sending- the goods is fixed. "Here the proof was that the time was fixed. The appellant would read the section as if it read “where no time for sending them is fixed by a writing expressing tire other terms of the contract.” This would he *708an unwarrantable extension of the rule of Nanmberg v. Young, which applies only where the written contract purports on its face to be complete; this excludes the case where tire statute must be resorted to.
The judgment of the Supreme Court is affirmed, but, as the result is a new trial, it is without costs.
For affirmance — Ti-ie Chancellor, Chief Justice, Garrison, Swayze, Bfrcen, Minturn, Tyalibci-i, Black, Bo-GERT, VrEDENBURGI-I, HePPENI-IETMEK, WILLIAMS, JJ. 12.
For reversal — None.